UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FERMIN HUNTER; SCOTT EVANS;
JOSEPH BELMAR; JOHN DOE; RALPH
TIMMONS; REGINALD RANDOLPH;
BRYAN UN; SHARDISS T. WESPI;
GILBERT STREETER; JOSEPH DALTON;
JOSE TORRES; and MATTHEW A.
SIMOND,                                                            19-CV-4598 (CM)
                                 Plaintiffs,                            ORDER
                     -against-

CYRUS VANCE; THE CITY OF NEW
YORK; MUNICIPAL CORPORATION; and
NEW YORK STATE,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiffs Fermin Hunter, Scott Evans, Joseph Belmar, John Doe, 1 Ralph Timmons,

Reginald Randolph, Bryan Un, Shardiss T. Wespi, Gilbert Streeter, Joseph Dalton, Jose Torres,

and Matthew A. Simond jointly signed and filed this pro se complaint under 42 U.S.C. § 1983.

Plaintiff Joseph Belmar is the only plaintiff who submitted an application to proceed in forma

pauperis (IFP) and prisoner authorization. Plaintiffs style the complaint, which is not a model of

clarity, as a “class action.” Plaintiffs allege that Defendants have violated their rights in their

individual criminal cases. They also may be asserting claims arising out of each individual

Plaintiff’s detention at Rikers Island. For the reasons set forth below, Plaintiffs’ claims are

severed under Fed. R. Civ. P. 21.




        1
            This plaintiff is listed in the New York City Department of Correction records as “John
Doe.”
                                           DISCUSSION

       Generally, Rule 20 of the Federal Rules of Civil Procedure allows multiple plaintiffs to

join in one action if (1) they assert any right to relief arising out of the same occurrence or series

of occurrences, and (2) if any question of law or fact in common to all plaintiffs will arise in the

action. See, e.g., Kalie v. Bank of Am. Corp., No. 12-CV-9192 (PAE), 2013 WL 4044951, at *3

(S.D.N.Y. Aug. 9, 2013) (Courts “look to the logical relationship between the claims and

determine ‘whether the essential facts of the various claims are so logically connected that

considerations of judicial economy and fairness dictate that all the issues be resolved in one

lawsuit’” (quoting United States v. Aquavella, 615 F.2d 12, 22 (2d Cir. 1979))).

       Courts have the authority to deny joinder, or to order severance under Rule 21 of the

Federal Rules of Civil Procedure, even without a finding that joinder is improper, if joinder “will

not foster the objectives of the rule, but will result in prejudice, expense or delay.” Wright &

Miller, Fed. Prac. & Proc. § 1652 (3d ed.) (citations omitted); see Wyndham Assoc. v. Bintliff, 398

F.2d 614, 618 (2d Cir. 1968) (Fed. R. Civ. P. 21 “authorizes the severance of any claim, even

without a finding of improper joinder, where there are sufficient other reasons for ordering a

severance”); Ghaly v. U.S. Dep’t of Agric., 228 F. Supp. 2d 283, 292 (S.D.N.Y. 2002) (noting that

“district courts have broad discretion to decide whether joinder is appropriate, even when the

requirements of Rule 20(a) have been met”) (citation omitted).

       In determining whether to deny joinder or order severance of parties, courts consider the

requirements of Rule 20 and additional factors, “including (1) whether severance will serve

judicial economy; (2) whether prejudice to the parties would be caused by severance; and (3)

whether the claims involve different witnesses and evidence.” Kehr v. Yamaha Motor Corp., 596

F. Supp. 2d 821, 826 (S.D.N.Y. 2008) (considering motion to sever under Fed. R. Civ. P. 20 and

21); see also Laureano v. Goord, No. 06-CV-7845 (SHS) (RLE), 2007 WL 2826649, at *8


                                                  2
(SD.N.Y. Aug. 31, 2007) (When considering severance, “courts should be guided by

‘considerations of convenience, avoidance of prejudice to the parties, and efficiency’” (quoting

Hecht v. City of New York, 217 F.R.D. 148, 150 (S.D.N.Y. 2003))).

       Here, the Court assumes that Plaintiffs’ claims do not arise out of the same transactions or

occurrences or involve common questions of law or fact because their claims stem from each

Plaintiff’s individual criminal case and related detention. While these claims are similar in nature

– Plaintiffs are at Rikers awaiting trial – each Plaintiff has his own criminal case and his own

complaints regarding his detention.

       Even if Plaintiffs in this action are properly joined, however, the Court finds that the

practical realities of managing this pro se multi-prisoner litigation militate against adjudicating

the plaintiffs’ claims in one action. As pro se litigants, Plaintiff may appear only on their own

behalf; none may appear as an attorney for the others. See United States v. Flaherty, 540 F.3d 89,

92 (2d Cir. 2008) (“[A]n individual who is not licensed as an attorney ‘may not appear on

another person’s behalf in the other’s cause’”) (citations omitted); Iannaccone v. Law, 142 F.3d

553, 558 (2d Cir. 1998) (“[B]ecause pro se means to appear for one’s self, a person may not

appear on another person’s behalf in the other’s cause”).

       In addition, Rule 11(a) of the Federal Rules of Civil Procedure requires that every

pleading, written motion, or other paper be signed by every party personally who is

unrepresented. During the course of this action, each plaintiff would therefore be required to sign

any motion or notice filed. But because of the transitory nature of a pretrial detention facility

such as Rikers Island, where an inmate could be released or transferred at any time, and because

of security concerns related to inmate correspondence and face-to-face communications,

Plaintiffs would have at best only a very limited opportunity to discuss case strategy, share




                                                  3
discovery, or even provide each other with copies of the motions and notices that they file with

the Court. Further, this can result in piecemeal submissions, delays, and missed deadlines. See

Perkins v. City of New York, No. 14-CV-3779 (WHP), 2014 WL 5369428, at *1 (S.D.N.Y. Oct.

20, 2014) (finding that multi-prisoner case should be severed under Fed. R. Civ. P. 21 into

individual actions based on unwieldy complaint, security considerations, and plaintiffs’ likely

inability to jointly litigate the case because they were housed in different facilities or given

limited opportunities to associate).

         Based on these logistical issues, the Court concludes that allowing this case to proceed as

a multi-plaintiff case would not be fair to the Plaintiffs and would not achieve judicial economy.

Allowing each plaintiff to proceed separately on the other hand, would facilitate the fair and

efficient disposition of the litigation. The Court will therefore sever this action into individual

cases.

         Accordingly, Plaintiffs’ claims are severed from each other. Joseph Belmar will proceed

as the sole plaintiff in this action. The remaining plaintiffs – Fermin Hunter, Scott Evans, John

Doe, Ralph Timmons, Reginald Randolph, Bryan Un, Shardiss T. Wespi, Gilbert Streeter, Joseph

Dalton, Jose Torres, and Matthew A. Simond – will each be assigned a new case number. A copy

of the complaint, other documents in this case, and this order will be docketed in each new case.

The new cases will proceed independently from this point on, and each plaintiff must sign and




                                                  4
submit his own IFP application and prisoner authorization, so the Court can be paid the filing

fee. 2 The plaintiffs will not be regarded as co-plaintiffs, except upon further order of the Court. 3

                                          CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiffs, and note service on the docket.

       The Court severs Plaintiffs’ claims from each other under Fed. R. Civ. P. 21. Joseph

Belmar will proceed as the sole plaintiff in this action. The Clerk of Court is further directed to

open separate civil actions with new docket numbers for Fermin Hunter, Scott Evans, John Doe,

Ralph Timmons, Reginald Randolph, Bryan Un, Shardiss T. Wespi, Gilbert Streeter, Joseph

Dalton, Jose Torres, and Matthew A. Simond. A copy of the complaint, other documents in this

case, and this order should be docketed in each new case.




       2
          Although the Second Circuit has not reached the issue, a majority of courts have held
that the Prison Litigation Reform Act, 28 U.S.C. § 1915, requires each prisoner to pay a full
filing fee, regardless of whether the prisoner has joined with others to file in one case or is
proceeding as the sole plaintiff. See, e.g., Hagan v. Rogers, 570 F.3d 146, 155 (3d Cir. 2009);
Boriboune v. Berge, 391 F.3d 852, 855 (7th Cir. 2004); Hubbard v. Haley, 262 F.3d 1194, 1197
(11th Cir. 2001), cert. denied sub nom. Hubbard v. Hopper, 534 U.S. 1136 (2002); Miller v.
Annucci, No. 18-CV-37 (CM) (S.D.N.Y. Feb. 27, 2018) (noting that Hubbard, Hagan, and
Boriboune are “consistent with the Second Circuit’s recognition that the PLRA was intended to
deter the filing of frivolous lawsuits by prisoners,” and that allowing prisoners to “split the cost
of one filing fee between them would undermine the deterrent effect of the PLRA filing fee
requirement”) quoting Ashford v. Spitzer, No. 08-CV-1036 (LEK) (RFT), 2010 U.S. Dist. LEXIS
147041, at *13 (N.D.N.Y. Mar. 16, 2010))). But see In re Prison Litig. Reform Act, 105 F.3d
1131, 1138 (6th Cir. 1997) (declaring in an administrative order that “any fees and costs that the
district court or the court of appeals may impose shall be equally divided among all the
prisoners”); see also Talley-Bey v. Knebl, 168 F.3d 884, 887 (6th Cir. 1999) (holding that costs
assessed under 1915(f) must be apportioned equally among prisoner plaintiffs). The Court
requires that each prisoner pay a full filing fee – especially where, as here, there will now be
multiple cases.
       3
          The severance of Plaintiffs’ claims into individual cases does not mean that the
plaintiffs’ claims cannot be considered or tried together. If appropriate, the court can deem the
cases related or consolidate them. See Hagan, 570 F.3d at 165 n.11.


                                                   5
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   July 8, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 6
